DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9, 11-15, 17, 18, and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance: the best prior art of record does not teach or fairly suggest
in claim 1:
at least one striation running the length of the superconducting article and comprising an area in which most or all of the superconducting and buffer layers are removed but at least a portion of the substrate remains, 
said striation having a width of about 500 pm or less and said striation having an outer edge located between about 10 pm and about 500 nm of an outer edge of the superconducting article.
in claim 8:
forming at least two substantially parallel striations lengthwise along the base superconducting article, said striations comprising two gaps having substantially no superconducting or buffer layers overlying the substrate; slitting the base superconducting article lengthwise through its entire thickness in the portion of the superconducting article between the two striations.
in claim 23:
forming a first pair of two substantially parallel striations lengthwise along the base superconducting article, said striations comprising two gaps having substantially no superconducting or buffer layers overlying the substrate; forming a second pair of two substantially parallel striations lengthwise along the base superconducting article, said striations comprising two gaps having substantially no superconducting or buffer layers overlying the substrate; 
Page 4 of 6U.S. App. No.: 16/794,203slitting the base superconducting article lengthwise through its entire thickness in the portion of the superconducting article between the two parallel striations in each pair of substantially parallel striations.

The closest prior art references are:
US 20160111188, US 20090298697, and US 20190379145 do not disclose the claimed width of the striation or the distance of the striation from the outer edge of the superconducting article, in claim 1. 
US 20050139380 does not disclose that the striation runs the length of the superconducting article. 
None of the reference disclose slitting the superconducting argue between two striations as in claims 8 and 23.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826